DETAILED ACTION
CLAIMS 12-22 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 12:
 “at least one resettable switch-off device that is configured to selectively deactivate”; and
Claim(s) 13:
 “wherein a control unit configured to selectively deactivate the processing units is provided”;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-15, 17-18, and 22
 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rotem et al., US 10,948,966 Bl, (“Rotem”).
Regarding Claim 12,
 Rotem teaches a hardware architecture for an artificial neural network (ANN), (Fig. 2, element 200; See also Fig. 3, element 208 and Fig. 4, element 202) the ANN including a consecutive series of layers, (Fig. 4, element 402, elements 404-408, elements 410-414, and element 416; See also col. 7, ll. 30-42 “[Fig. 4, element 202] … includes a single input node, six processing nodes arranged in two layers, and a single output node, other examples of artificial neural networks may contain any number of input nodes, processing nodes, and/or output nodes connected in any suitable fashion.” Emphasis added.) each of the layers mapping its input variables onto output variables, and each of the output variables of the layers being input variables of a particular layer that follows in the series, (See, e.g., Fig. 4, element 406 receiving input from element 402 and providing input to element 412 via element 402’s outputs; See also col. 6, ll. 14-18) the hardware architecture comprising:
a plurality of processing units, an implementation of each of the layers being split among at least two of the processing units; (Fig. 4, element 402, elements 404-408, elements 410-414, and element 416; See also col. 6, ll. 37-45 “’executing system’ may refer to any suitable computing device and/or computing system that executes artificial neural network 202 … computing device 208 both analyzes artificial neural network 202 and executes artificial neural network 202 on physical processor 130 ….“; Emphasis added; See also col. 12, ll. 22-24 “For example, physical processor 130 may include six processing cores.”; See also col. 7, ll. 30-42) and
 at least one resettable switch-off device (Fig. 3 element 110; See also col. 13, ll. 20-30 “optimization module 110 may configure any suitable aspect or combination of aspects of the executing system such as clock speed, processor voltage, number of processor cores, number of processors, etc. ….” Emphasis added;
See also col. 14, ll. 17-31. i.e. the optimization module varies the configuration dynamically – resettable giving the claim the BRI – so as to ensure that the QOS metrics are met as the neural network operates.) 
Optimization module 110 may optimize physical processor 130 in any of a variety of ways. For example … may configure those physical processors to execute artificial neural network 202 on a number of processor cores that enables the executing system to satisfy the quality-of-service metric while limiting the power consumption of the executing system. For example, physical processor 130 may include six processing cores. However, optimization module 110 may determine, based on execution metric 204 and quality-of-service metric 206, that physical processor 130 may satisfy quality-of-service metric 206 by executing artificial neural network 202 on four out of its six cores … (e.g., optimization module 110) may reduce power consumption of cores not used to execute artificial neural network 202 by implementing a clock gating and/or power gating technique on one or more of the unused cores.” Emphasis added;
See also Fig. 4, elements 404-408 and Fig. 4, elements 410-414 as well as col. 11, ll 20-25 and col. 11, l. 59 – col. 12, l. 6;
i.e. optimization module power or clock gates cores based on QOS metrics – not the input data – thus activating at least one core in each layer – a layer without a core isn’t a layer – to form the power optimized neural network.) 
Regarding Claim 13,
 Rotem teaches wherein the layers map the input variables onto the output variables using a plurality of neurons, in the split of the implementation, computation of the plurality of neurons being split among at least two of the processing units, at least one of the at least two of the processing units having a share in the implementation of multiple layers of the consecutive layers, (Fig. 4, elements 404-408 and elements 410-414; 
In some embodiments, the term “artificial neural network”  … composed of interconnected processing nodes. These processing nodes, which may be referred to as “artificial neurons,” may receive inputs and pass outputs to other artificial neurons … may be implemented in a variety of ways … in physical hardware, such as a series of interconnected physical processors with each processor unit acting as an artificial neuron.” Emphasis added; 
See also col. 9, ll. 27-41 )  and
wherein a control unit configured to selectively deactivate the processing units is provided, (col. 12, ll. 24-27 “ However, optimization module 110 may determine, based on execution metric 204 and quality-of-service metric 206, that physical processor 130 may satisfy quality-of-service metric 206 by executing artificial neural network 202 on four out of its six cores. Optimization module 110 may accordingly configure physical processor 130 to execute artificial neural network 202 on four processing cores …. ”) and
wherein the switch- off device includes at least one switch that is actuatable by the control unit. (col. 12, ll. 34-39 “one or more of the systems described herein (e.g., optimization module 110) may reduce power consumption of cores not used to execute artificial neural network 202 by implementing a clock gating and/or power gating technique on one or more of the unused cores.” Emphasis added. See also col. 13, ll. 20-30 “optimization module 110 may configure any suitable aspect or combination of aspects of the executing system such as clock speed, processor voltage, number of processor cores, number of processors, etc ….”;
i.e. a gate – switch giving the claim the BRI – may be used to interrupt power or clock signals) 
Regarding Claim 14,
 Rotem teaches wherein the switch is situated in such a way that it is able to interrupt a supply of a clock signal to the at least one of the processing units and/or a supply voltage to the at least one of the processing units.
(col. 12, ll. 34-39 “one or more of the systems described herein (e.g., optimization module 110) may reduce power consumption of cores not used to execute artificial neural network 202 by implementing a clock gating and/or power gating technique on one or more of the unused cores.” Emphasis added).
Regarding Claim 15,
 Rotem teaches wherein the control unit is configured to obtain as input at least one output variable that comes from the at least one of the processing units; 
(i) a measure for a switching activity of the at least one of the processing units, and/or 
(ii) a measure for an energy consumption of the at least one of the processing units, and/or 
(iii) a measure for a temperature of the at least one of the processing units.
(col. 13, ll. 20-30 “optimization module 110 may configure any suitable aspect or combination of aspects of the executing system such as clock speed, processor voltage, number of processor cores, number of processors, etc. based on any suitable combination of execution metric 204, quality- of-service metric 206, information about the executing 25 system, architectures of physical processor 130, combinations of one or more of the same, and/or any other metric that relates processing throughput of artificial neural network 202 to power consumed by executing artificial neural network 202.” Emphasis added.) 
Regarding Claim 17,
 Rotem teaches a method for operating an artificial neural network (ANN), (Fig. 2, element 200; See also Fig. 3, element 208 and Fig. 4, element 202) the ANN including a consecutive series of layers, (Fig. 4, element 402, elements 404-408, elements 410-414, and element 416; See also col. 7, ll. 30-42 “[Fig. 4, element 202] … includes a single input node, six processing nodes arranged in two layers, and a single output node, other examples of artificial neural networks may contain any number of input nodes, processing nodes, and/or output nodes connected in any suitable fashion.” Emphasis added.) each of the layers mapping its input variables onto output variables, and, in each case the output variables of the layers are input variables of a particular layer that follows in the series, (See, e.g., Fig. 4, element 406 receiving input from element 402 and providing input to element 412 via element 402’s outputs; See also col. 6, ll. 14-18) the ANN being implemented in a plurality of processing units in such a way that an implementation of each of the layers is split among at least two of the processing units, (Fig. 4, element 402, elements 404-408, elements 410-414, and element 416; See also col. 6, ll. 37-45 “’executing system’ may refer to any suitable computing device and/or computing system that executes artificial neural network 202 … computing device 208 both analyzes artificial neural network 202 and executes artificial neural network 202 on physical processor 130 ….“; Emphasis added; See also col. 12, ll. 22-24 “For example, physical processor 130 may include six processing cores.”; See also col. 7, ll. 30-42) the method comprising the following steps:
when a predefined deactivating condition is met during operation of the ANN, in particular independently of input variables supplied to it, at least one of the processing units is selectively deactivated in such a way that at least one further one of the processing units remains activated in all layers whose implementation is contributed to by the at least one of the processing units; and
 reactivating the at least one deactivated processing unit during operation of the ANN when a predefined activating condition is met. (col. 12, ll. 7-39 “Optimization module 110 may optimize physical processor 130 in any of a variety of ways. For example … may configure those physical processors to execute artificial neural network 202 on a number of processor cores that enables the executing system to satisfy the quality-of-service metric while limiting the power consumption of the executing system. For example, physical processor 130 may include six processing cores. However, optimization module 110 may determine, based on execution metric 204 and quality-of-service metric 206, that physical processor 130 may satisfy quality-of-service metric 206 by executing artificial neural network 202 on four out of its six cores … (e.g., optimization module 110) may reduce power consumption of cores not used to execute artificial neural network 202 by implementing a clock gating and/or power gating technique on one or more of the unused cores.” Emphasis added;
See also Fig. 4, elements 404-408 and Fig. 4, elements 410-414 as well as col. 11, ll 20-25 and col. 11, l. 59 – col. 12, l. 6;
i.e. optimization module power or clock gates cores based on QOS metrics – not the input data – thus activating at least one core in each layer – a layer without a core isn’t a layer – to form 
Regarding Claim 18,
 Rotem teaches the method as recited in claim 17,
wherein the deactivating condition and/or the activating condition involves: 
(i) a measure for a quality of at least one input variable, and/or 
(ii) a measure for a temporal and/or spatial rate of change of at least one input variable, and/or 
(iii) a measure for a quality requirement for at least one output variable, and/or 
(iv) a measure for a relevance of at least one output variable. (col. 14, ll. 32-37 “FIG. 7 is an illustration showing how optimization module 110 may vary the clock speed and/or other processing throughput of a physical processor in response to a changing QoS metric. As the QoS metric increases in stringency ( e.g., by requiring that the executing system process more image frames per second), optimization module 110 may respond by increasing the processing throughput of the physical processor to ensure that the executing system is able to satisfy the stricter QoS metric. Conversely, optimization module 110 may reduce the clock speed and/or processing throughput of the physical processor in response to a decrease in the QoS metric ( e.g., the QoS metric requires fewer frames per second to be processed), thereby reducing the power consumed by the physical processor as it executes artificial neural network 202 while still satisfying the QoS metric” See also Fig. 7; col. 14, ll. 17-31) 
Claim(s) 22
 recite(s) features that are substantially the same, save for the category of invention, as the method set forth in claim(s) 17. Therefore claim(s) 22 is/are rejected under the same reasoning set forth above over Rotem in view of <<>>

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claim(s) 16 and 19
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotem et al., US 10,948,966 Bl, (“Rotem”) in view of Branover et al., US 2013/0246820 Al , (“Branover”)
Regarding Claim 16,
 Rotem does not teach wherein the at least one of the processing units contains a switch-off device that automatically deactivates the at least one of the processing units when a first condition:
(i) for a temperature of the at least one of the processing units, and/or 
(ii) for a change of the temperature over time of the at least one of the processing units, and/or 
(iii) for a change in switching activity of the at least one processing unit over time, is met, and automatically reactivates the at least one of the processing units when a second condition: 
(i) for the temperature of the at least one of the processing units, and/or 
(ii) for the change of the temperature over time of the at least one of the processing units, and/or 
(iii) for the change in the switching activity of the processing unit over time, is met.
Rotem goes on to teach that its optimization module may vary the configuration of the neural network based on “any suitable combination of execution metric 204, quality- of-service metric 206, information about the executing 25 system, architectures of physical processor 130, combinations of one or more of the same, and/or any other metric that relates processing throughput of artificial neural network 202 to power consumed by executing artificial neural network 202.” (col. 13, ll. 24-30)
Branover teaches wherein the at least one of the processing units contains a switch-off device that automatically deactivates the at least one of the processing units when a first condition:

(ii) for a change of the temperature over time of the at least one of the processing units, and/or 
(iii) for a change in switching activity of the at least one processing unit over time, is met, and automatically reactivates the at least one of the processing units when a second condition: 
(i) for the temperature of the at least one of the processing units, and/or 
(ii) for the change of the temperature over time of the at least one of the processing units, and/or 
(iii) for the change in the switching activity of the processing unit over time, is met.
(Fig. 6, elements 602, 604, 606, 608, 612, and 616; See also [0080] – [0084] “monitoring of reported temperatures for each of a number of processor cores (block 602). The monitoring of reported temperatures may include comparing these values to first and second threshold values, such as those shown in the graph of FIG. 2 …  operating point decreases may include clock gating and power-gating of the processor cores for which the performance demand is reduced … After reducing the operating point for one processor core (using PNTC) or for all processor cores (using globally applied HTC), the temperatures may continue to be monitored. If the reported temperatures are not below the first and second temperature threshold values (block 612, no), then operating point limiting may continue (block 614). If all temperatures are within limits (block 612, yes), then the processor cores may be operated based on respective performance demands and respective local power limits, without limiting the operating point to a state that is less than the maximum specified.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Branover with the teaching of Rotem as both references are directed to controlling power in computing systems. Moreover, Branover improves on Rotem’s teaching of monitoring system parameters and adjusting processor states to balance power consumption and performance (col. 14, ll. 31-47) by teaching a technique which further monitors system temperature and adjusts processor states to balance power consumption and performance (Branover [0044] – [0045]) thus saving additional power in the system.
Regarding Claim 19,
 Rotem does not teach wherein the deactivating condition and/or the activating condition involve(s): 
(i) a temperature of the at least one processing units, and/or
(ii) a temperature of at least one heat sink that is coupled to the at least one of the processing units, and/or 
(iii) a change in switching activity of the at least one of the processing units over time.
Rotem goes on to teach that its optimization module may vary the configuration of the neural network based on “any suitable combination of execution metric 204, quality- of-service metric 206, information about the executing 25 system, architectures of physical processor 130, combinations of one or more of the same, and/or any other metric that relates processing throughput of artificial neural network 202 to power consumed by executing artificial neural network 202.” (col. 13, ll. 24-30)
Branover teaches wherein the deactivating condition and/or the activating condition involve(s): 
(i) a temperature of the at least one processing units, and/or
(ii) a temperature of at least one heat sink that is coupled to the at least one of the processing units, and/or 
(iii) a change in switching activity of the at least one of the processing units over time.
(Fig. 6, elements 602, 604, 606, 608, 612, and 616; See also [0080] – [0084] “monitoring of reported temperatures for each of a number of processor cores (block 602). The monitoring of reported temperatures may include comparing these values to first and second threshold values, such as those shown in the graph of FIG. 2 …  operating point decreases may include clock gating and power-gating of the processor cores for which the performance demand is reduced … After reducing the operating point for one processor core (using PNTC) or for all processor cores (using globally applied HTC), the temperatures may continue to be monitored. If the reported temperatures are not below the first and second temperature threshold values (block 612, no), then operating point limiting may continue (block 614). If all temperatures are within limits (block 612, yes), then the processor cores may be operated based on respective performance demands and respective local power limits, without limiting the operating point to a state that is less than the maximum specified.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Branover with the teaching of Rotem as both references are directed to controlling power in computing systems. Moreover, Branover improves on Rotem’s teaching of monitoring system parameters and adjusting processor states to balance power consumption and performance (col. 14, ll. 31-47) by teaching a technique which further monitors system temperature and adjusts processor states to balance power consumption and performance (Branover [0044] – [0045]) thus saving additional power in the system.
Claim(s) 20-21
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotem et al., US 10,948,966 Bl, (“Rotem”) in view of John Archibald et al., US 2014/0368688 Al , (“John Archibald”)
Regarding Claim 20,
 Rotem teaches wherein the ANN is used to recognize objects and/or situations based on input variables, and, based on a piece of context information, (col. 11, ll. 1 - 45 “executing system 308 may process image frames as inputs. As a specific example, a control system for executing system 308 may determine that executing system 10 308 should process, at minimum, 120 frames per second … As a specific example, a self-driving vehicle may vary the quality-of- 30 service metrics provided to artificial neural network 202 based on the vehicle's speed, the number of surrounding vehicles and other obstacles, weather conditions, etc.”) 
Rotem does not teach it is ascertained that a presence of a first subset of the objects and/or situations is more unlikely than a presence of a second subset of the objects and/or situations, and
wherein, in the deactivation, deactivating those processing units that are used primarily to recognize objects and/or situations from the first subset is preferred over deactivating of those of the processing units that are used primarily to recognize objects and/or situations from the second subset.
Rotem goes on to teach that based on context and a QOS metric the neural network may vary the configured number of processors in use. (Rotem col. 11, ll. 1-66; See also col. 12.) 

wherein, in the deactivation, deactivating those processing units that are used primarily to recognize objects and/or situations from the first subset is preferred over deactivating of those of the processing units that are used primarily to recognize objects and/or situations from the second subs
([0069] – [0071] “the low-power device may generate the third image statistics (e.g., the third intensity histogram and/or the third color histogram) for the third frame 106 … determine whether a second change amount between the third image statistics and the second image statistics satisfies the threshold. If the second change amount satisfies the threshold, then the high-power device may perform application-specific processing on the third frame 106 to determine whether a hand is visible in the third frame 106. If the second change amount does not satisfy the threshold, then the high-power device may bypass application- specific processing on the third frame 106 to conserve energy … Performing application-specific processing based on the third change amount may reduce a likelihood of missing an alert event (e.g., a visible hand) due to nominal changes occurring between frames (e.g., small changes in image statistics) that eventually lead to large changes. Additionally, full-processing of an indeterminate number of frames may be skipped (e.g., bypassed) based on a determination that the threshold is not satisfied. In a particular embodiment, image statistics may be periodically refreshed and full-processing may be performed on any Nth frame even if the threshold is not satisfied by the Nth frame … Bypassing application-specific processing on a particular frame that has similar image statistics to a previous frame may conserve power in electronic devices.” i.e. based whether a first subset of situations is more unlikely – image change is less than a threshold – and a second subset of situations – image change is greater than the threshold – a decision to activate or deactivate application processors is made.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of John Archibald with the teaching of Rotem as both references are directed to controlling power in computer image recognition systems. Moreover, John 
Regarding Claim 21,
 Rotem teaches wherein the ANN is used to recognize objects and/or situations in surroundings of a vehicle, and the piece of context information includes a position of the vehicle and/or a road category of a road being traveled on by the vehicle at that moment. (col. 11, ll. 25 - 33 “Moreover, quality-of-service metric 206 may change over time. For example, an executing system that operates within a dynamic environment may change quality-of-service metric 206 in response to external stimuli. As a specific example, a self-driving vehicle may vary the quality-of- 30 service metrics provided to artificial neural network 202 based on the vehicle's speed, the number of surrounding vehicles and other obstacles, weather conditions, etc.” Emphasis added.) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Branover et al., US 20080276026 A1 for its teaching of selectively varying power to processor cores;
Carter et al., US 20140095896 A1, for its teaching of controlling switches to clock gate processor cores; and
Smith et al., US 20090204835 A1, for its teaching of power gating functional blocks and domains based on execution function;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187        

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187